725 F.2d 106
Arthur Frederick GOODE, III, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Respondent-Appellee.
No. 82-5244.
United States Court of Appeals,Eleventh Circuit.
Jan. 27, 1984.

Wilbur C. Smith, III, Fort Meyers, Fla., for petitioner-appellant.
Charles Corces, Jr., Asst. Atty. Gen., Tampa, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GODBOLD, Chief Judge, and ANDERSON, Circuit Judge, and HOFFMAN*, District Judge.
PER CURIAM:


1
Upon the authority of Wainwright v. Goode, --- U.S. ----, 104 S. Ct. 378, 78 L. Ed. 2d 187 (1983), reversing Goode v. Wainwright, 704 F.2d 593 (11th Cir.1983), the judgment of the district court in the above-entitled case is


2
AFFIRMED.



*
 Honorable Walter E. Hoffman, U.S. District Court Judge for the Eastern District of Virginia, sitting by designation